Citation Nr: 1720962	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2012 substantive appeal, the Veteran requested a Board hearing, but subsequently withdrew this request.  

In April 2014, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran served on active duty greater than 90 days during a period of war.

2.  The Veteran is under 65 years of age.  

3.  The Veteran is not shown to be permanently and totally disabled from nonservice-connected disabilities nor does he meet the net worth requirements.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 1513, 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice in March 2009 that met the requirements.  

With respect to the determination of permanent and total disability, VA has obtained service treatment records and the results of VA examinations in July and August 2009.  With respect to the income requirements, the RO requested information in March 2009. No response has been received. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Eligibility for VA Pension Benefits

The Veteran seeks non-service connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).  As the Veteran was born in November 1977, he is under 65 years of age and the provisions of 38 U.S.C.A. § 1513 do not apply.  

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The Veteran's DD-214 reflects service from September 4, 1996 to September 3, 2000 (4 years) in the United States Air Force.  Pursuant to regulation, the Persian Gulf War began on August 2, 1990 and continues through the present.  38 C.F.R. 
§ 3.2.  Therefore, the Veteran has met the prerequisite of service during a recognized period of war.  

In November 2009, the Veteran stated that "the nature of positions in employment for which I have tended to work, which are the ones that have been the most available for those with my education level and experience, have been difficult for me to keep up with due to the conditions listed: dyschromic dermatitis, bilateral knee strain, bilateral ankle strain, thoracolumbar strain, and tinnitus.  A November 2016 listing of non-service-connected disabilities also include hearing loss, entire body arthritis, blurred vision, heart murmur, sickle cell trait, athlete's foot, and removal of a mole, all evaluated in September 2009.  The combined rating for pension purposes was 50 percent.  

In light of the Veteran's contentions and the length of the intervening period since the Veteran was last examined to assess these disabilities, the Board remanded the claim in April 2016 to obtain a VA general medical examination to properly assess the current severity of his nonservice-connected disabilities and to determine whether the Veteran was entitled to a permanent and total disability rating for nonservice-connected pension purposes. 

On October 28, 2016, notification was received from the Atlanta VAMC that the Veteran failed to respond to an October 3, 2016 notice to coordinate scheduling of his VA examination.  When a claimant fails to report of an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b)(2016). 

Furthermore, the Board also directed the RO to again request evidence of the Veteran's current income and employment status, as well as current medical evidence to support his claim.  However, the Veteran failed to respond to a December 2016 letter request.  

The evidence of record shows as of the Veteran's application for benefits in 2009, that he was employed as a merchandiser, and there is no indication in the claims file that he is no longer employed.  Furthermore, available medical evidence from an August 2009 VA examination shows that the Veteran's conditions caused no functional impairment to impact employment or suggest a total and permanent disability.

The Board is unable to determine if the Veteran meets the basic eligibility requirements for pension as he has failed to provide evidence showing qualifying income and net worth. In addition, the medical evidence of record does not show his non-service connected conditions are of such severity that he would be unable to secure and follow a substantially gainful occupation by reason of disability which is likely to be permanent.

Accordingly, for the above reasons, the claim for a nonservice-connected pension is denied.  






	(CONTINUED ON NEXT PAGE)

ORDER

As the Veteran is ineligible for VA nonservice-connected pension benefits, entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
J.W. Francis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


